Citation Nr: 1047382	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-45 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bronchiectasis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the St. Paul, 
Minnesota RO.  

In August 2010, the Board remanded the case to the RO in order to 
afford the Veteran an opportunity to testify before a Veterans 
Law Judge at the RO.  Accordingly, on October 26, 2010, the 
Veteran appeared and offered testimony at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDINGS OF FACT

1.  By a rating action in October 1953, the RO denied the 
Veteran's claim of entitlement to service connection for 
bronchiectasis; the Veteran did not appeal that determination.  

2.  The evidence associated with the record since the October 
1953 rating decision includes evidence which is not cumulative or 
redundant of the evidence previously of record.  The new evidence 
raises a reasonable possibility of substantiating the underlying 
claim.  

3.  The Veteran's bronchiectasis was not shown at service entry.  

4.  The Veteran had bronchiectasis before service, but the 
evidence does not undebatably show that it did not worsen during 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1953 rating 
decision is new and material; therefore, the Veteran's claim for 
service connection for bronchiectasis is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).  

2.  The Veteran has bronchiectasis that is the result of disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his 
or her claim for benefits, that decision becomes final.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as 
provided by law, when a case or issue has been decided and an 
appeal has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to reopen a 
finally decided claim are applicable for claims received on or 
after August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
Veteran filed his petition to reopen the claim for service 
connection for bronchiectasis after August 2001, the Board will 
apply these revised provisions.  See 38 C.F.R. §§ 3.156(a), 
3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Veteran served on active duty from January 16, 1953 to March 
28, 1953.  The pre-induction examination, conducted in June 1952, 
was negative for any complaints or findings of a lung disorder; 
clinical evaluation of the lungs was normal.  The service 
treatment records (STRs) indicate that the Veteran was admitted 
to a military hospital on February 6, 1953; it was noted that he 
began having episodes of coughing productive of large amounts of 
sputum in 1942 /1943.  The Veteran indicated that he was referred 
to the Mayo clinic in 1945, at which time he had a bronchoscopy 
and bronchography which confirmed a diagnosis of bronchiectasis.  
On the day before his admission, the Veteran developed 
generalized malaise and his sputum was streaked with blood.  
During his hospitalization, the Veteran was treated with 
antibiotics and symptomatic therapy with gradual subsistence of 
his fever and other symptoms.  The pertinent diagnosis was 
bronchiectasis, cause undetermined; it was noted that this was 
not incurred in the line of duty, but existed prior to 
enlistment.  The Veteran was also diagnosed with pneumonia of the 
right upper lobe.  During a clinic visit in March 1953, the 
Veteran stated that he frequently ran a temperature and was short 
of breath; he stated that his condition had been getting worse 
since being in the military because he was doing a lot of running 
and training.  A medical board proceeding, convened in March 
1953, confirmed a diagnosis of bilateral bronchiectasis and 
recommended the Veteran's discharge from service.  

The Veteran's initial claim for service connection for 
bronchiectasis (VA Form 8-526) was received in August 1953.  
Submitted in support of the claim was a certificate of attending 
physician, dated in September 1953, wherein the physician noted 
that the Veteran was seen for complaints of acute upper abdominal 
pain, a fever, and chronic coughing.  The pertinent diagnoses 
were pneumonia and chronic bronchiectasis.  

By a rating action in October 1953, the RO denied the claim for 
service connection for bronchiectasis.  That determination was 
based on a finding that bronchiectasis preexisted service and was 
not aggravated thereby.  The Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.  
38 U.S.C. § 4005 (1953); 38 C.F.R. § 3.104 (1953); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  

Of record is a hospital summary, dated in November 1953, 
indicating that the Veteran was admitted to a VA hospital on 
September 22, 1953 with complaints of cough, intermittent 
hemoptysis since 1942 and 1943.  He was admitted to the hospital 
for evaluation of his chronic disease.  Bronchoscopy showed a 
mild degree of bronchitis in the left lower lobe bronchus without 
any purulent discharge.  The Veteran remained comparatively 
asymptomatic during his hospital stay.  The discharge diagnosis 
was bronchiectasis.  

Received in October 2008 was VA Form 21-526, wherein the Veteran 
sought to reopen his claim of entitlement to service connection 
for a lung disorder.  

Submitted in support of the claim were treatment records from 
Lake City Clinic of the Mayo Health System for the period from 
June 1951 to April 2007.  Among these records is a report of 
general history, dated in June 1951, wherein it was noted that 
the Veteran was examined in 1945 and purulent material was 
drained from the left leg; no other lung problems were noted.  
The examiner indicated that the Veteran may have had a cold.  It 
was noted that current chest x-ray looked great.  It was also 
noted that in May 1952, a letter was sent to draft examiners 
regarding the Veteran's chronic bronchiectasis.  These records 
show ongoing evaluation, diagnoses and treatment for a chronic 
lung disorder throughout the period noted above; he was diagnosed 
with pneumonia, COPD, and bronchiectasis.  A chest x-ray in 
September 2005 revealed COPD.  During a clinical visit in April 
2007, it was noted that the Veteran had COPD and bronchiectasis.  

Of record is a treatment report from the Lake City Clinic, dated 
in June 2009, indicating that the Veteran had a chronic history 
of bronchiectasis and positive pulmonary function test with 
positive bronchodilator.  It was noted that the Veteran's 
pneumonias went back to age 12 and he had had breathing 
difficulties since then.  It was further noted that he had a 
serious pneumonia in the military service and it was recommended 
that he had a partial pneumonectomy at the VA in 1953 but he 
refused.  The impression was bronchiectasis with chronic problems 
and known positive response to bronchodilator.  

Of record is a medical statement from Dr. Kory L. Tuominen, a 
physician with Lake City Medical Center of the Mayo Health 
System, dated September 21, 2009, indicating that he had reviewed 
the Veteran's military medical records, as well as the Mayo 
clinic records both before and after service.  Dr. Tuominen 
stated that it was his opinion that the Veteran's bronchiectasis 
and recurrent pneumonia was more likely than not aggravated by 
his military service accorded to the records provided and 
subsequent course of his illness since his service.  

The Veteran was afforded a VA examination in March 2010.  At that 
time, the examiner noted that the Veteran reported that he 
developed pneumonia at the time of an appendectomy prior to 
military service.  It was noted that he developed pneumonia 
shortly after entering military service; this was accompanied by 
hemoptysis.  He was hospitalized for about 8 weeks and given a 
medical discharge.  The examiner further noted that a medical 
board review in March 1953 determined that the Veteran had a 
diagnosis of bronchiectasis, cause unknown; it was not incurred 
in the line of duty, rather it existed prior to entry.  It was 
determined that, because the Veteran had had symptoms persistent 
since September 1945, when he was diagnosed with bilateral 
bronchiectasis, and since exposure in the service would subject 
him to conditions which might aggravate his bronchiectasis, it 
was felt that he should be discharged.  Following a physical 
examination, including a chest x-ray, the Veteran was diagnosed 
with bronchiectasis with residuals.  The examiner stated that the 
Veteran's bronchiectasis was not caused by or aggravated by 
military service.  The examiner noted that the Veteran served in 
military service, and he had severe pneumonia prior to military 
service and he had a diagnosis of bronchiectasis with chronic 
sputum production and intermittent pneumonias.  He further noted 
that the Veteran did have a severe pneumonia during military 
service; however, he stated that his function did not change.  He 
continued to be able to farm and had intermittent pneumonias.  
The examiner concluded that the Veteran's bronchiectasis with 
residuals was not caused by or aggravated by military service.  

At a hearing in October 2010, the Veteran's representative argued 
that the Veteran's lung condition was aggravated by military 
service.  The representative noted that the induction examination 
did not show any lung disorder, including bronchiectasis; in 
fact, he noted that a chest x-ray was negative for any lung 
condition.  The representative further noted that the Veteran 
became acutely ill during basic training and developed a fever, 
and later diagnosed with pneumonia.  It was further argued that 
the medical review board in 1953 even recognized some degree of 
service aggravation as it noted on the form that there was 
minimal aggravation from service.  It was argued that the Veteran 
had only been discharged for a short time before he suffered 
another bout of pneumonia.  

The Veteran's claim for service connection for bronchiectasis has 
been considered and denied previously.  In October 1953, the RO 
denied service connection for bronchiectasis, based on a finding 
that such disability preexisted service and was not aggravated by 
such service.  The Veteran was informed of the determination and 
of the right to appeal; the Veteran did not appeal that decision 
within one year of the notification therefore, and it became 
final.  

Because the Veteran did not appeal the October 1953 RO decision, 
that decision is final based upon the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, 
as noted above, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

Evidence submitted since the time of the RO's October 1953 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, and a medical 
statement from the Veteran's private physician, is new and 
material as to the issue of service connection for a lung 
condition, including bronchiectasis.  More specifically, in a 
statement of September 2009, Dr. Kory L. Tuominen stated that, 
after reviewing the medical records prior to, during and after 
Veteran's military service, it is his opinion that the Veteran's 
bronchiectasis and recurrent pneumonia were more than likely 
aggravated by military service.  The Board finds that this 
evidence is new and material.  In essence, it relates to the 
unestablished fact of whether a lung condition was aggravated by 
military service.  As such, the Veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who served on or after January 1, 1947 is presumed to 
be in sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports are 
to be considered as "noted."  38 C.F.R. § 3.304(b).  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in determining 
if the disease or injury preexisted service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition was 
both preexisting and not aggravated by service.  Compare 38 
C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of soundness may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  See also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

While it is clear that the evidence of record demonstrates that 
the Veteran's bronchiectasis existed prior to service, the record 
is in equipoise as to whether this disorder increased in severity 
during active service.  Consequently, the presumption of 
soundness is not rebutted.

On the one hand, following a recent VA examination in March 2010, 
the examiner stated that the Veteran had severe pneumonia prior 
to service and had a diagnosis of bronchiectasis; he noted that 
while the Veteran had a severe pneumonia in service, his function 
did not change.  On the other hand, in his September 2009 medical 
statement, the Veteran's private doctor, Dr. Tuominen stated that 
a review of the medical records both before and after service 
showed that the Veteran's bronchiectasis was more likely than not 
aggravated by service.  

In addition, the Veteran has provided lay testimony that his lung 
disorder increased as a result of his military service.  
Specifically, during his period of hospitalization in service, in 
March 1953, the Veteran stated that his lung condition had been 
getting worse as a result of the running and other activities 
performed during basic training.  

The Board notes that lay statements made when medical treatment 
was being rendered may be afforded greater probative value.  
These records were generated with a view towards ascertaining the 
Veteran's then state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  In addition, the Veteran maintained that 
while his lungs were normal on the enlistment examination, he 
required treatment during service and, shortly after his 
discharge, he suffered another bout of severe pneumonia and had 
to be hospitalized.  The Veteran is competent to testify to the 
continuous and increasing symptoms he has experienced with 
regards to his symptoms.  Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  
Because the Veteran has maintained that his active duty 
aggravated his pre-existing condition and because private medical 
evidence tends to show that there was increasing treatment for 
the Veteran's condition around and directly after the Veteran's 
active duty, the Board finds the Veteran's lay statements to be 
credible and highly probative.  

Because none of the medical evidence contains a specific finding 
of natural progress of such preexisting conditions, as required 
to show a lack of in-service aggravation, 38 U.S.C.A. § 1153 
(West 2002), the Board finds that evidentiary record fails to 
reach the level needed so as to characterize it as "clear and 
unmistakable," to rebut the presumption of soundness.  38 
U.S.C.A. § 1111.  As stated above, the burden is on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that a condition was both preexisting and 
not aggravated by service.  Here, the only evidence which goes 
against the Veteran's claim is the March 2010 VA examination 
report in which the examiner narrowly stated that the Veteran's 
bronchiectasis was not aggravated during service, because while 
he had a severe pneumonia during service, lung function did not 
change.  This does not meet the clear and unmistakable standard.  

Given that the presumption of soundness is not rebutted, and 
because bronchiectasis was shown during service and thereafter, 
the Board concludes that a grant of service connection is 
warranted.


ORDER

Service connection for bronchiectasis is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


